Citation Nr: 0500059	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-08 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the left foot, to include the 
issue of entitlement to an extraschedular rating.    

2.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the right foot, to include the 
issue of entitlement to an extraschedular rating.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 RO rating decision.  The veteran filed a 
notice of disagreement in November 2002, the RO issued a 
statement of the case in March 2003, and the veteran 
perfected his appeal in April 2003.

In April 2004, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran currently has been assigned the maximum 30 
percent rating available for each foot under 38 C.F.R. 
§ 4.22, Diagnostic Code 7122 (2004).  Because he is still 
seeking a higher rating, the RO must consider entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321, which 
includes making a determination as to whether the case is 
sufficiently exceptional to warrant referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Although a March 2004 supplemental 
statement of the case referenced 38 C.F.R. § 3.321, the 
analysis section did not reflect any actual consideration of 
its provisions.  This must be done on remand.

To date, the veteran has not been sent a letter specifically 
notifying him about what information and evidence not of 
record is necessary to substantiate his claims for increased 
rating, what information and evidence VA will seek to 
provide, and what information and evidence he is expected to 
provide.  This should be done.  

The veteran most recently underwent a VA examination of his 
feet in May 2002.  By the time this case is returned to the 
Board following remand, the report of that examination will 
be, in the Board's judgment, too dated to be properly 
considered contemporaneous.  A new examination is therefore 
necessary.  The examiner should specifically discuss the 
extent to which the veteran's cold injury conditions (apart 
from any other disabilities) affects his employability.  
Before the examination is scheduled, updated private and VA 
treatment records should be obtained. 

Accordingly, the Board REMANDS this case for the following: 

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate his claims for increased 
ratings for residuals of cold injury of 
the left foot and right foot, to include 
the issue of entitlement to an 
extraschedular rating.  The letter should 
discuss what information and evidence VA 
will seek to provide and what information 
and evidence he is expected to provide.  
He also should be asked to submit any 
evidence in his possession that pertains 
to the claims.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
his cold injury conditions since October 
2002 (the last time VA outpatient records 
were associated with the claims file).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of his claims will continue without these 
records unless he is able to submit them.  
Allow him an appropriate period to 
respond.  

3.  Schedule a VA examination.  Ensure 
that the claims folder is reviewed prior 
to the examination, and that any tests 
deemed necessary are performed.  The 
examiner should answer the following 
questions:

a.  What is the current nature and 
severity of the veteran's service-
connected residuals of cold injuries 
of the left and right foot?

b.  What is the effect of these 
service-connected cold injury 
disabilities (as opposed to any 
other disabilities) on the 
veteran's ability to be 
gainfully employed?

4.  Review the examination report upon 
receipt to ensure its adequacy.  Return 
the report to the examining physician for 
revision if it is inadequate for any 
reason or if all questions are not 
answered specifically and completely.

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
veteran's claims, summarize all evidence 
associated with the claims file since 
issuance of the March 2004 supplemental 
statement of the case, and discuss of all 
pertinent legal authority.  The 
supplemental statement of the case should 
also include a specific determination as 
to whether referral to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the frozen foot disabilities is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  If the referral is 
deemed unwarranted, detail the reasons why 
in the supplemental statement of the case.  
Allow an appropriate period for response 
and return the case to the Board for 
further appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


